t c summary opinion united_states tax_court sharon k bell petitioner v commissioner of internal revenue respondent docket no 1420-10s filed date sharon k bell pro_se john w strate and timothy froehle specially recognized for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court unless otherwise indicated all section references are to the internal_revenue_code in effect when the petition was filed and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date respondent moves to dismiss this case on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 for reasons discussed hereinafter we shall grant respondent’s motion background at the time that the petition was filed petitioner resided in the state of oregon on date respondent sent petitioner a notice_of_deficiency the notice_of_deficiency which was sent to petitioner by certified mail addressed to her at her last_known_address determined deficiencies in income taxes for and of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 for those years of dollar_figure and dollar_figure respectively petitioner received a copy of the notice_of_deficiency on date the record does not disclose whether petitioner received the original notice_of_deficiency or if not what may have happened to it the record does disclose that on date petitioner requested a copy of the notice_of_deficiency and that on date a copy was faxed to her by respondent’s taxpayer_advocate_service the first page of the notice_of_deficiency included the following statement if you want to contest this determination in court before making any payment you have days from the date of this letter to file a petition with the united_states tax_court for a redetermination of the deficiency also included on the first page of the notice_of_deficiency was the following statement last day to file a petition with the united_states tax_court jan on tuesday date petitioner filed a petition seeking a redetermination of the deficiencies and penalties determined by respondent in the date notice_of_deficiency the petition which is dated arrived at the court by regular mail in an envelope bearing no postmark date affixed to the envelope was a stamp printed by petitioner on her personal computer using software furnished by in addition in fulfilling petitioner’s request for a copy of the notice_of_deficiency respondent’s taxpayer_advocate_service advised petitioner as follows in accordance with your request on nov a copy of the notice_of_deficiency mailed to you by certified mail on oct is enclosed you are advised that there is no provision in the law for the suspension of the 90-day period provided for in the notice for petitioning the united_states tax_court the notice enclosed indicated the 90-day period will expire on jan stamps com this stamp reflects the stamps com logo dollar_figure of us postage first-class and a 5-digit number that corresponds to petitioner’s zip code the stamp also includes two strings of alphanumeric characters whose meaning is not disclosed in the record as previously mentioned the stamp bears no postmark and was not postmarked or canceled by the u s postal service nor does a postal service postmark appear anywhere on the envelope itself as indicated respondent filed a motion to dismiss for lack of jurisdiction on date petitioner filed a notice of objection on date respondent followed with a response on date thereafter a hearing on respondent’s motion was held in fresno california on date with both parties appearing and presenting argument in support of their respective positions according to its web site stamps com is a revolutionary software-based service that allows you to calculate and print official usps postage right from your pc http stamps com petitioner mailed her notice of objection again using a stamp printed with her personal computer and stamps com software significantly this stamp bears a stamps com postmark date of mar the hearing was held in fresno california consistent with petitioner’s request for place of trial upon inquiry by the court at calendar call petitioner stated that she requested fresno which is miles from her home in oregon rather than portland which i sec_50 miles from her home because of parking issues in portland discussion general principles this court’s jurisdiction to redetermine a deficiency in income_tax depends on the issuance of a valid notice_of_deficiency and a timely-filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer’s last_known_address sec_6212 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside the united_states to file a petition with this court for a redetermination of the contested deficiency sec_6213 by virtue of sec_7502 a petition that is timely mailed is deemed to be timely filed although timely mailing is generally determined by the postmark date see sec_7502 sec_301 c proced admin regs extrinsic evidence is admissible if a postmark date is either illegible or missing see 68_tc_354 65_tc_548 it is clear in the present case that respondent mailed the notice_of_deficiency to petitioner on date see 89_tc_321 n holding that postal service form_3877 represents direct evidence of the date of mailing of the notice_of_deficiency see also 119_tc_183 overruling various challenges by a taxpayer to the introduction into evidence by the commissioner of postal service form the 90th day after the date of mailing was tuesday date however the petition was not received and filed by the court until tuesday date thus the petition was not timely filed and respondent’s motion must be granted unless the petition is deemed to have been timely filed by virtue of having been timely mailed as previously mentioned the envelope in which the petition was mailed to the court did not bear any postmark and both parties have proceeded on the basis that extrinsic evidence regarding the date of mailing is therefore admissible under the circumstances of this case we are content to follow the parties’ approach although we do not purport to establish a general_rule applicable in all cases involving mailpieces bearing stamps com postage petitioner’s position petitioner’s position is succinctly set forth in her notice of objection my original petition was filled out by me on date it was mailed date at the hearing petitioner was less certain that she mailed the petition on december but she was emphatic that she did so shortly after christmas petitioner offered only her testimony to support her position respondent’s position respondent relies on michael j fanning a united_states postal service executive whose duties include management of the mail irradiation program for u s government mail in zip codes including that of the tax_court in washington d c according to mr fanning first-class mail that is mailed from an origin point in salem oregon to a destination point in washington d c has a three-day service standard meaning that a mailpiece should be delivered on the third calendar day after it is deposited with the postal service however mail that is addressed to the tax_court in washington d c is subjected to an irradiation process instituted following the anthrax attacks in date that serves to add additional calendar days to the service standard petitioner also did not explain why she dated the petition if it was filled out on christmas analysis because petitioner is the party invoking the court’s jurisdiction she bears the burden of proving that the petition was timely filed see maddox v commissioner tcmemo_2009_ petitioner relies exclusively on her testimony however testimony that is not supported by documentary_evidence or otherwise need not be accepted as gospel see 87_tc_74 here we decline to accept petitioner’s unsupported testimony at face value based on the totality of the record which includes inter alia the following petitioner’s failure to offer any record of the use of her stamps com account in this regard according to its web site stamps com automatically keeps a detailed record of the postage you print this makes it easy for you to review your postage spending or to print a report for your files of course the date that postage is printed is not necessarily the date of mailing this obvious truth was recognized by petitioner at trial well i can print it but i can’t always get to a post office to get it mailed on that date but the date that postage is printed would at least constitute some evidence of the date of mailing the fact that the stamp affixed to the envelope containing the petition bore no postmark whereas the stamp affixed to the envelope containing the notice of objection did bear a stamps com postmark this distinction suggests that postmarking may be at the sender’s option giving credence to the stamps com postmark on the envelope containing petitioner’s notice of objection the elapsed time between the mailing of that document on date and its receipt by the court on date is within the service standard of the postal service as described by mr fanning this provides a concrete example supporting his statement regarding the 6-day service standard applicable to the instant case conclusion because petitioner has failed to prove the date on which her petition was mailed and further because her petition was not delivered or deemed delivered to the court within days of the date of mailing of the notice_of_deficiency we hold that we lack jurisdiction under sec_6213 and sec_7502 accordingly we are obliged to grant respondent’s motion to dismiss despite our we should not be understood to imply that a stamps com postmark is entitled to the same dignity as a postmark made by the united_states postal service petitioner could have avoided this outcome by going to a u s post office and sending her petition by registered or certified mail as to registered mail the date of registration is treated as the postmark date as to certified mail the sender can obtain a postmarked receipt that is evidence of timely continued holding we observe that petitioner will still be able to have her day in court by paying the determined amounts filing a claim_for_refund and then if the claim is denied or not acted on for months bringing a suit_for_refund in the appropriate federal court see 55_tc_138 n to give effect to the foregoing an order granting respondent’s motion and dismissing this case for lack of jurisdiction will be entered continued mailing and hence timely filing see sec_7502 sec_301_7502-1 proced admin regs
